[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANTS' OBJECTIONS TO FINDINGOF FACTS AND AWARD
This is dram shop action seeking damages for personal injuries against the backer of a drinking establishment, plaintiff claiming to have ben [been] struck in the face by another intoxicated patron, one Quinn.
A hearing was held before an attorney Trial Referee who filed a thirty page Finding of Fact dated November 30, 1993, recommending an award of damages in the amount of $21,000, netting out to $19,853.61 after credit of a prior payment to plaintiff. On December 10, 1993, defendants moved to reduce the award of $21,000 as exceeding the limits of fair and reasonable compensation and to correct Number 25 of the Findings of Fact, which is to the effect that Quinn caused injury and harm to the Plaintiff as a consequence of his intoxication, on the ground that there was no evidence to support this finding.
On December 29, 1993 the Attorney Trial Referee filed a five page decision denying these motions.
On January 6, 1994 pursuant to Practice Book § 440 Defendants filed an objection to the Report of the Attorney Trial Referee and a separate "exception" to Finding of Fact number 25, pursuant to Practice Book § 439.
After oral hearing on March 21, 1994, this court set CT Page 7405 April 15 as a deadline for filing of briefs and a brief was filed by Plaintiff but none was filed by Defendants.
The objection to the amount of the award made under Practice Book § 440 is overruled on the ground that after a review of the report and decision of the Attorney Trial Referee, this court finds that the amount of damages was well within the discretion of the fact finder and not shocking to this court Manning v. Michael, 188 Conn. 6076
(1982).
The objection to Finding No. 25 is overruled on the ground that defendants have failed to file a transcript of the evidence as required by Practice Book Rule § 439. Moreover, after review of the Findings dated November 30, 1993 as amplified by the Decision dated December 29, 1993, indicated that there was ample evidence to support Finding No. 25.
Objections to Award and Finding overruled.
Wagner, J.